Order entered April 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01388-CR

                          MARCUS LEE HOLMQUIST, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR13-0496

                                            ORDER
       The Court REINSTATES this appeal.

       On February 26, 2014, we ordered the trial court to prepare written findings of fact and

conclusions of law on appellant’s motion to suppress. On April 7, 2014, we received the

supplemental record containing the trial court’s findings of fact and conclusions of law.

       Appellant’s brief is due within TWENTY-ONE DAYS of the date of this order.


                                                      /s/    LANA MYERS
                                                             JUSTICE